DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa (US 20140029761 A1), and further in view of Vallabhan (US 20160094910 A1).
Regarding claim 1, Maenpaa discloses an electronic device comprising: 
a camera (Maenpaa, Fig. 2, item 29); 
a plurality of microphones (Maenpaa, Fig. 2, item 25); and 
at least one processor electrically coupled with the camera and the plurality of microphones (Maenpaa, Fig. 3, items 10A, 25, 29; ¶ [0026]), wherein 
the at least one processor is configured to: 
acquire a video signal, based on a designated zoom level via the camera (Maenpaa, Fig. 3, items 29, 30, 32, 44; ¶ [0021]: “The cameras 28, 29 are generally controlled by a shutter actuator 30 and optionally by a zoom actuator 32”),
The microphone optimization system detects and tracks the sound source in the video frames captured by the camera”), 
However, Maenpaa fails to teach identify a first signal characteristic of a first audio signal acquired via a first microphone and a second signal characteristic of a second audio signal acquired via a second microphone among the plurality of microphones, derive a control parameter for signal processing for the first audio signal and the second audio signal, based on the designated zoom level, the first signal characteristic, and the second signal characteristic, and perform audio signal processing comprising beamforming using the first audio signal and the second audio signal, based on the derived control parameter.
In an analogous field of endeavor, Vallabhan (US 20160094910 A1) discloses a first signal characteristic of a first audio signal acquired via a first microphone and a second signal characteristic of a second audio signal acquired via a second microphone among the plurality of microphones (Vallabhan, Fig. 3, items X1 and Xi, ¶ [0040], ¶ [0043]) , 
derive a control parameter for signal processing for the first audio signal and the second audio signal, based on the designated zoom level, the first signal characteristic, and the second signal characteristic (Vallabhan, Fig. 3, item 350 and Fig. 5, item 530), and 
perform audio signal processing comprising beamforming using the first audio signal and the second audio signal, based on the derived control parameter (Vallabhan, 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vallabhan with Maenpaa to perform directional audio capture.
Regarding claim 11,  Maenpaa (US 20140029761 A1) discloses an electronic device comprising: 
a camera (Maenpaa, Fig. 2, item 29); 
a plurality of microphones (Maenpaa, Fig. 2, item 25);  and 
at least one processor electrically coupled with the camera and the plurality of microphones (Maenpaa, Fig. 3, items 10A, 25, 29; ¶ [0026]), wherein the at least one processor is configured to: 
acquire a video signal, based on a designated zoom level via the camera (Maenpaa, Fig. 3, items 29, 30, 32, 44; ¶ [0021]: “The cameras 28, 29 are generally controlled by a shutter actuator 30 and optionally by a zoom actuator 32”),
acquire a plurality of audio signals respectively via the plurality of microphones while acquiring the video signal (Maenpaa, ¶ [0039]: “The microphone optimization system detects and tracks the sound source in the video frames captured by the camera”). 
However, Maenpaa fails to disclose a control parameter for at least one of a beamforming effect, beam width, output amplification gain, noise reduction level, and filter gain applied to signal processing for the plurality of audio signal, based on the acquired video signal, at least one of a magnitude, frequency characteristic, SNR of 
In an analogous field of endeavor, Vallabhan (US 20160094910 A1) discloses a control parameter for at least one of a beamforming effect, beam width, output amplification gain, noise reduction level, and filter gain applied to signal processing for the plurality of audio signal, based on the acquired video signal (Vallabhan, Fig. 3, item 310, 350), at least one of a magnitude, frequency characteristic, SNR of each of the plurality of audio signals, and the designated zoom level (Vallabhan, ¶ [0040]: “The level difference may be used to discriminate speech and noise in the time-frequency domain, which can be used in noise reduction.”, ¶ [0042-0043]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vallabhan with Maenpaa to perform directional audio capture.
Regarding claim 14, Maenpaa discloses a method of operating the electronic device, the method comprising: 
acquiring a video signal, based on a designated zoom level via the camera (Maenpaa, Fig. 2, item 29; ¶ [0006]);
acquiring a plurality of audio signals respectively via the plurality of microphones while acquiring the video signal (Maenpaa, ¶ [006]: “At least one microphone is controlled based, at least partially, on the focus location information and the zoom setting information.”); 

In an analogous field of endeavor, Vallabhan (US 20160094910 A1) discloses a first signal characteristic of a first audio signal acquired via a first microphone and a second signal characteristic of a second audio signal acquired via a second microphone among the plurality of microphones (Vallabhan, Fig. 3, items X1 and Xi, ¶ [0040], ¶ [0043]).
deriving a control parameter for signal processing for the first audio signal and the second audio signal, based on the designated zoom level, the first signal characteristic, and the second signal characteristic (Vallabhan, Fig. 3, item 350 and Fig. 5, item 530), and 
performing audio signal processing comprising beamforming using the first audio signal and the second audio signal, based on the derived control parameter (Vallabhan, Fig. 3, items X1, Xi, 310, 350 from a “video zoom feature” and on per sub band basis which is a frequency characteristic of the microphone signals ¶ [0042-0043]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Vallabhan with Maenpaa to perform directional audio capture.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa (US 20140029761 A1), in view of Vallabhan (US 20160094910 A1) and further in view of Ono (US 20200366986 A1).
Regarding claims 3 and 16, the combination of Maenpaa and Vallabhan discloses all the limitation of claims 1, 11 and 14 respectively.
However, the combination of Maenpaa and Vallabhan fail to disclose an electronic device and method, wherein the first signal characteristic comprises a magnitude of the first audio signal, wherein the second signal characteristic comprises a magnitude of the second audio signal, and wherein the at least one processor is further configured to: set a noise reduction level applied to the signal processing as a first level, when at least one of the magnitude of the first audio signal or the magnitude of the second audio signal exceeds a pre-set first threshold, and decrease the noise reduction level applied to the signal processing as a second level lower than the first level, when at least one of the magnitude of the first audio signal and the magnitude of the second audio signal exceeds a second threshold higher than the first threshold.
In an analogous field of endeavor, Ono (US 20200366986 A1) discloses an electronic device and method, wherein the first signal characteristic comprises a magnitude of the first audio signal (Ono, Fig. 1, item 6L), wherein 
the second signal characteristic comprises a magnitude of the second audio signal (Ono, Fig. 1, item 6R), and wherein 
the at least one processor (Ono, Fig. 1, item 2) is further configured to: 
set a noise reduction level applied to the signal processing as a first level, when at least one of the magnitude of the first audio signal or the magnitude of the second detection level of an audio signal input via the microphone exceeds a first threshold”), and 
decrease the noise reduction level applied to the signal processing as a second level lower than the first level, when at least one of the magnitude of the first audio signal and the magnitude of the second audio signal exceeds a second threshold higher than the first threshold (Ono, Fig. 5, items S102, S103, S105 and Fig. 8, items s202, s203, s207; ¶ [0014]: “detection level of the audio signal input via the microphone exceeds a second threshold higher than the first threshold” and ¶ [0015]: “a… reduction process exercised in a case where the ambient noise level is relatively high.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Ono to the combination of Maenpaa and Vallabhan to reduce the noise level of the input audio signals.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa (US 20140029761 A1), in view of Vallabhan (US 20160094910 A1) and further in view of Soon (KR 20080000478A).
 	Regarding claims 5, 12 and 19, the combination of Maenpaa and Vallabhan discloses all the limitation of claims 1, 11 and 14 respectively.
However, the combination of Maenpaa and Vallabhan fails to disclose an electronic device and method, wherein the signal processing comprises a pre-processing process, a beamforming process, and a post-processing process for the plurality of audio signals.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Soon to the combination of Maenpaa and Vallabhan to provide beamforming.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa (US 20140029761 A1), in view of Vallabhan (US 20160094910 A1) and further in view of Kurylo (US 20150078571 A1).
 	Regarding claims 6, 13, 20, the combination of Maenpaa, Vallabhan and Soon discloses all the limitation of claims 5, 12 and 19 respectively.
Maenpaa further discloses an electronic device and method, wherein the at least one processor is further configured to determine an output amplification gain or beamforming effect - 37 -0202-1721 (GM-201907-165-1-US0, SP20074-USIP) level applied to the signal processing (Maenpaa, ¶ [0035], ¶ [0037]).
However, Maenpaa fails to disclose an electronic device and method based on a first Signal to Noise Ratio (SNR) derived from the plurality of audio signals before the pre-processing process and a second SNR derived in the beamforming process.
In an analogous field of endeavor, Kurylo (US 20150078571 A1) disclose an electronic device and method based on a first Signal to Noise Ratio (SNR) derived from Performance under highly variable noise conditions and levels is improved by using spatial information from multiple microphones to estimate the signal-to-noise ratio (SNR) and use the SNR to adapt the mapping of the phase differences to gain factors for the noise reduction filter.”)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Kurylo to the combination of Maenpaa and Vallabhan to provide SNR reduction.

Allowable Subject Matter
Claims 2, 4, 7-10, 15, 17-18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654